DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11-14 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2009/0285456 to Moon et al. and 2016/0371537 to He.

With regard to claim 1, Moon discloses a computer-implemented method for convolutional processing comprising: 
initializing a computer for convolutional neural network processing (paragraph [0008] and [0036], Moon discloses neural networks are used to train learning machines); 
obtaining, using an imaging device, a plurality of images for processing on the computer for convolutional processing (paragraph [0008], last sentence, the learning machine is trained using many samples of video sequence); 
training, on the computer, a multilayered analysis engine, using the plurality of images, wherein the multilayered analysis engine comprises multiple layers (paragraphs [0008] Fig. 1 displays a multilayered analysis engine with several layers of machine learning. In Fig. 1layers are disclosed at each step of identifying the face, identifying the facial features, determining facial expressions and determining the associated emotion with the expression); 
evaluating a further image, using the multilayered analysis engine, wherein the evaluating includes identifying a facial portion and identifying a facial expression based on the facial portion (paragraphs [0008], [0035]-[0036] and [0040]-[0042], and Fig. 1, Facial expressions are identified using several layers of trained machine learning engines that identify the face, and facial features and how the facial features are used to determine an expression); and 
outputting a convolutional neural network analysis from the at least one output layer (paragraphs [0008], [0035]-[0036] and [0040]-[0042], and Fig. 1, The determined facial expression is considered an outputted analysis). 
Moon does not explicitly disclose wherein the multilayered analysis engine comprises multiple layers that include one or more convolutional layers, one or more hidden layers, and at least one output layer.  HE discloses a similar system that uses a convolutional neural network to identify facial features and teaches that the trained convolutional neural network include an input layer, a convolutional layer, a fully connected layer that is equivalent to a hidden layer (paragraph [0046]).  Moon and HE are both directed to the process of recognizing facial images using a trained machine learning system.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the CNN with the array 

	With regard to claim 3, He discloses the method of claim 1 wherein a layer from the multiple layers is fully connected (paragraph [0046]).

	With regard to claim 4, Moon discloses the method of claim 1 further comprising performing supervised learning as part of the training by using a set of images, from the plurality of images, that have been labeled for cognitive states (paragraph [0008], last five lines, The learning machine is trained using many samples of video sequence along with ground-truth response data.  

	With regard to claim 5, Moon discloses the method of claim 1 further comprising calculating a facial expression metric as part of the evaluating (paragraphs [0035]-[0036] and [0041]-[0042], Figs. 3, 4, 10, 11 and 12, Facial features are evaluated and facial expressions are determined accordingly).

	With regard to claim 6, Moon discloses the method of claim 5 further comprising generating a cognitive state metric as part of the evaluating, based on the facial expression metric (paragraphs [0043]-[0044], Figs. 3, 4, 10, 11 and 12, Facial features are evaluated and facial expressions are determined accordingly.  The facial expressions are used to determine the emotional states).

the method of claim 6 further comprising including the cognitive state metric in the outputting (paragraphs [0043]-[0044], Figs. 3, 4, 10, 11 and 12, The emotional states are tracked and emotional trajectories are determined for outputting the emotional response to viewed visual stimulus).

	With regard to claim 8, Moon discloses the method of claim 1 wherein a last layer within the multiple layers provides output indicative of cognitive state (Fig. 1, Emotion trajectory as a function of response to viewed visual stimulus is provided as the last layer of the multilayered machine learning system).

	With regard to claim 9, Moon discloses the method of claim 8 further comprising tuning the last layer within the multiple layers for a particular cognitive state (paragraphs [0043]-[0044], the layers are considered to be tuned as the machine learning system learns).

	With regard to claim 11, Moon discloses the method of claim 1 further comprising learning image descriptors, as part of the training, for cognitive state content (paragraphs [0078]-[0079], The facial features are determined and used to assign the facial expressions to likely corresponding emotional state within the matching emotional categories).  

the method of claim 11 wherein the image descriptors are identified based on a temporal co-occurrence with an external stimulus (paragraph [0044], The goal of Moon is to map the emotional trajectory determined from the facial expressions to the corresponding content of the visual stimulus that the person is viewing).

	With regard to claim 13, Moon discloses the method of claim I further comprising training an emotion classifier, as part of the training, for cognitive state content (paragraphs [0042]-[0043], Machine learning is used to train a classifier for determining the emotions linked to the determine facial expressions).

	With regard to claim 14, Moon discloses the method of claim 13 further comprising inferring a cognitive state based on the emotion classifier (paragraph [0044] and Figs. 11 and 12, Cognitive state is inferred as shown in Fig. 12 as the user’s response to content based on the computed emotional states).

	With regard to claim 18, Moon discloses identifying facial expressions using neural networks with several layers but does not explicitly teach the use of a hidden layer.  He discloses a hidden layer for use in identifying face recognition feature points (paragraph [0046].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the hidden layer taught by He in the neural network facial expression identification of Moon.  

	With regard to claim 19, Moon discloses the method of claim 18 wherein weights are provided on inputs to the multiple layers to emphasize certain facial features within the facial portion (paragraph [0075], The identified facial features are determined using a system of weighting variables).

	With regard to claim 20, Moon discloses the method of claim 1 further comprising identifying boundaries of a face within the facial portion (paragraphs [0040] and [0063], Facial features are identified and located using edges and boundaries).

	With regard to claim 21, Moon discloses the method of claim 1 further comprising identifying landmarks of a face within the facial portion (paragraphs [0040] and [0063], Facial feature location are identified such as eyes, nose, mouth etc. all considered landmarks).

	With regard to claim 22, Moon discloses the method of claim 1 further comprising extracting features of a face within the facial portion (paragraphs [0040], [0063] and Figs. 4, 5, 7 and 8, the extracted features of the face are used to determine the facial expressions).

	With regard to claim 23, Moon discloses the method of claim 1 further comprising augmenting the evaluating using data other than facial image data 

	With regard to claim 24, the discussion of claim 1 applies. Moon discloses a computer system running a program (Fig. 2).

	With regard to claim 25, the discussion of claim 1 applies. Moon discloses a computer system running a program (Fig. 2).


	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2009/0285456 to Moon et al. and 2016/0371537 to He and NPL publication to titled  "Hierarchical unsupervised learning of facial expression categories," by Hoey et al.
With regard to claim 2, Moon and He disclose the method of claim 1 but do not explicitly disclose further comprising performing unsupervised learning as part of the training.
Hoey teaches a system for recognizing facial expressions that uses unsupervised learning.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use unsupervised learning as taught by Hoey to train the facial expression recognition of Moon and He.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2009/0285456 to Moon et al. and 2016/0371537 to He and 2009/0060290 to Sabe et al.  	With regard to claim 10, Moon and He disclose the method of claim 1, but do not explicitly disclose rotating a face within the plurality of images.  Rotating an image in face .   


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2009/0285456 to Moon et al. and 2016/0371537 to He and 2015/0170000 to Yang et al.  
With regard to claim 15, Moon and He disclose the method of claim 1, but do not explicitly disclose further comprising retraining the multilayered analysis engine using a second plurality of images.
Moon and He both disclose machine learning systems wherein the object is to improve or learn as more and more image data is evaluated and identified.  Yang teaches a learning system for recognizing patterns such as faces and also teaches that the nodes or layers can be trained and retrained using new feature vectors or weight vectors in the classification (paragraph [0202]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the retraining taught by Yang in order to increase the effectiveness in classifying candidate images in the operation of Moon and He.

With regard to claim 16, Yang discloses wherein the retraining updates weights on a subset of layers within the multilayered analysis engine (Yang teaches a learning system for recognizing patterns such as faces and also teaches that the nodes or layers can be trained and retrained using new feature vectors or weight vectors in the classification (paragraph [0202]).  

With regard to claim 17, Yang discloses wherein the subset of layers is a single layer within the multilayered analysis engine (paragraph [0202], Yang teaches that each node or layer can be retrained using new weight vectors).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER

Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669